It may be a hard case on the defendant, if he shall have the plaintiff's debt to pay out of his own pocket; (251)   but the truth of the plea of "fully administered," in point of time, must be tested when process is served, or when pleaded; after that time the defendant is not at liberty to dispose of the property, under the acts of Assembly alluded to in the affidavit, although it was proper to do so before. Those acts of Assembly did not intend to deprive a creditor of the lien which the commencement of an action might give him on the goods of the deceased. He can sell only before that lien attaches. The application to enter the plea must be refused.